Per Curiam.
This is a rule to show cause why a writ of certiorari should not be issued to review the action of the township committee of the township of Hamilton abolishing the position of police surgeon which he had previously held. The rule is supported by depositions taken by both sides which disclose that the committee in abolishing the office was motivated by political reasons to which it contends there is to be added the more commendable purpose to reduce the expenses of the township.
It is possible that even though one motive, an improper one, and another motive, a proper one, conjoined to effect a result, such result would not be disturbed. Prom the evidence taken, however, the alleged purpose to reduce expenses is seriously impeached by the sudden filling of positions which had lain dormant for years and the rejection of the offer to do the work for substantially the pay offered to the township physician for the performance of the work previously performed by the police surgeon. This presents a situation calling for the allowance of the writ and the rule to that end is therefore made absolute.